EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Trent McKenzie, Registration No. 72,341 on 03/04/2021.

 	The claims have been amended as follows:

1-20. (Canceled)

21. (Currently Amended) A method comprising:
 	providing a user interface at a user device, wherein the user interface enables a first user to control playback of audio content provided by a media content server, wherein the user interface comprises a plurality of selectable portions, wherein each selectable portion of the plurality of selectable portions represents an associated, different musical instrument featured in the audio content;
 	receiving, by the user interface, user input from the first user during playback of the audio content, wherein the user input comprises a selection of a selectable portion of the plurality of selectable portions at a point in time during playback;

 	transmitting, by a communication interface of the user device, the transformed user input to a first database not comprised in the user device for storage, wherein the transformed user input is associated with at least one of the first user, a second user associated with the audio content, and the audio content in the first database[[,]]; and
 	using the transformed user input and by a computing processor, a display of user input received during playback of the audio content, wherein the display includes a horizontal axis representing duration of the audio content and an indication that a performance of the musical instrument associated with the selected selectable portion evoked an emotional response from the first user at the point in time during playback, wherein the indication has an x-coordinate along the horizontal axis representing the timestamp, wherein the indication has a y-coordinate above, on, or below the horizontal axis representing the value, and wherein the indication is displayed in a style associated with at least one of the first user and the musical instrument associated with the selected selectable portion.

22. (Currently Amended) The method of claim 21, wherein the user input is transformed into transformed user input by:
 	comparing the received user input and a plurality of predetermined user inputs stored in a second database comprised in the user device;

 	identifying the value, wherein the value is associated with the first predetermined user input in the second database.

23. (Currently Amended) The method of claim 21, wherein the musical instrument associated with one of the selectable portions is associated with at least one audio track comprised in the audio content.

24. (Currently Amended) The method of claim 21, wherein the selection of [[a]] the selectable portion indicates that the first user likes, dislikes, or feels neutral about a performance of the musical instrument associated with the selected selectable portion at the point in time during playback.

25. (Currently Amended) The method of claim 21, wherein the transformed user input is transmitted to the first database at a predetermined time.

26. (Currently Amended) The method of claim 21, wherein the transformed user input is transmitted to the first database substantially simultaneously to the receiving the user input.

27. (Currently Amended) The method of claim 21, wherein the transformed user input is used for at least one of:
 	identifying, by a computing processor, a musical instrument featured in the audio content

 	identifying, by a computing processor, a musical instrument featured in the audio content whose performance is least liked.

28. (Currently Amended) The method of claim 21, wherein the audio content is provided to the first user in response to receiving, by the communication interface of the user device, a request to provide user input, wherein the request comprises the user interface.

29. (Currently Amended) The method of claim 21, wherein the first user is awarded an amount of virtual currency in response to at least one of:
 	transmitting the audio content from the media content server to the user device;
 	initiating playback of the audio content at the user device;
 	receiving the user input;
 	transmitting the transformed user input to the first database;
 	storing the transformed user input in the first database;
 	sharing the audio content on a social media network; and
 	receiving demographic information associated with the second user.

30. (Currently Amended) The method of claim 21, wherein an amount of virtual currency is awarded to the second user in response to at least one of:
 	the audio content being uploaded to the media content server;
 	transmitting the audio content from the media content server to the user device;
 	initiating playback of the audio content at the user device;

 	transmitting the transformed user input to the first database;
 	storing the transformed user input in the first database;
 	sharing the audio content on a social media network; and
 	receiving demographic information associated with the second user.

31. (Currently Amended) The method of claim 21, wherein the transformed user input is used for generating, by a computing processor, a recommendation for improving the audio content.

32. (Currently Amended) The method of claim 21, wherein each selectable portion of the plurality of selectable portions comprises at least one of a button, a tab, a slider, an icon, an emoticon, a numerical value, a color, text, sensor data, and biometric data.

33. (Currently Amended) The method of claim 21, wherein the transformed user input is used for generating, by a computing processor, a ranked order of musical instruments featured in the audio content.

34. (Currently Amended) The method of claim 21, wherein a name of at least one musical instrument featured in the audio content is defined by the second user prior to the audio content being provided to the user device.

21, wherein a name of at least one musical instrument featured in the audio content is defined by the first user when the first user provides the user input at the user device.

36. (Currently Amended) The method of claim 21, wherein a name of at least one musical instrument featured in the audio content is identified by a computing processor based on an analysis of the audio content.

37. (Currently Amended) The method of claim 21, wherein the style comprises at least one of a color, a line, a stem, a shape, a label, text, an image, an icon, an emoticon, and a value.

38. (Currently Amended) The method of claim 21, wherein the transformed user input is used for determining, by a computing processor, second audio content to be provided to the first user.

39. (Currently Amended) A user device comprising:
 	at least one memory comprising instructions; and
 	at least one processing device,
 	wherein the instructions, when executed by the at least one processing device, cause the user device to perform the operations of:
 	providing a user interface at a user device, wherein the user interface enables a first user to control playback of audio content provided by a media content server,

 	receiving, by the user interface, user input from the first user during playback of the audio content, wherein the user input comprises a selection of a selectable portion of the plurality of selectable portions at a point in time during playback;
 	transforming, by a processor of the user device, the user input into transformed user input, wherein the transformed user input comprises a value associated with the selected selectable portion and a timestamp of the point in time during playback at which the selection was received; 
 	transmitting, by a communication interface of the user device, the transformed user input to a first database not comprised in the user device for storage, wherein the transformed user input is associated with at least one of the first user, a second user associated with the audio content, and the audio content in the first database[[,]]; and 
 	using the transformed user input and by a computing processor, a display of user input received during playback of the audio content, wherein the display includes a horizontal axis representing duration of the audio content and an indication that a performance of the musical instrument associated with the selected selectable portion evoked an emotional response from the first user at the point in time during playback, wherein the indication has an x-coordinate along the horizontal axis representing the timestamp, wherein the indication has a y-coordinate above, on, or below the horizontal axis representing the value, and wherein the indication is displayed in a style 

40. (Currently Amended) A non-transitory computer readable medium of a user device comprising code, wherein the code, when executed by at least one processing device of the user device, causes the user device to perform the operations of:
 	providing a user interface at a user device, wherein the user interface enables a first user
to control playback of audio content provided by a media content server, wherein the user interface comprises a plurality of selectable portions, wherein each selectable portion of the plurality of selectable portions represents an associated, different musical instrument featured in the audio content;
 	receiving, by the user interface, user input from the first user during playback of the audio content, wherein the user input comprises a selection of a selectable portion of the plurality of selectable portions at a point in time during playback;
 	transforming, by a processor of the user device, the user input into transformed user input, wherein the transformed user input comprises a value associated with the selected selectable portion and a timestamp of the point in time during playback at which the selection was received; 
 	transmitting, by a communication interface of the user device, the transformed user input to a first database not comprised in the user device for storage, wherein the transformed user input is associated with at least one of the first user, a second user associated with the audio content, and the audio content in the first database[[,]]; and
using the transformed user input and by a computing processor, a display of user input received during playback of the audio content, wherein the display includes a horizontal axis representing duration of the audio content and an indication that a performance of the musical instrument associated with the selected selectable portion evoked an emotional response from the first user at the point in time during playback, wherein the indication has an x-coordinate along the horizontal axis representing the timestamp, wherein the indication has a y-coordinate above, on, or below the horizontal axis representing the value, and wherein the indication is displayed in a style associated with at least one of the first user and the musical instrument associated with the selected selectable portion.

 	In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 21, 39 and 40 as a whole.  
 	At best the prior arts of record, specifically, Floyd (US 2008/0082394) teaches a system for a user to review media, rate dimensions of the media, and to present results of the user input e.g., see Floyd Fig. 10, [0079-0083, 0089, 0042, 0048, 0049, 0037-0038, 0071].  Newly cited prior art Aghajanyan (US 2013/0145385) teaches a system for presenting time-based user feedback in the form of a graph with axes and a ratings curve e.g., see Aghajanyan Figs. 5, 7, [0137-0143, 0106-0122].  Kim (US 2003/0014262) teaches a system that provides a grade for each instrument in a musical performance e.g., see Kim [0083].  Wilkening (M. Wilkening, "Top 10 Drum Songs," published May 31, 2011 as indicated in the waybackmachine.org, downloaded from http://ultimateclassicrock.com/top-drum-songs/) teaches comparing and evaluating the 

 	Thus, independent claims 21, 39 and 40 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer To can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/ERIC J YOON/Primary Examiner, Art Unit 2143